In re McRoyal, Alfred; applying for writ of mandamus, supervisory and/or remedial; Parish of Orleans, Criminal District Court, Div. “J”, No. 303-246; to the Court of Appeal, Fourth Circuit, No. 88KW-0616.
Granted for the sole purpose of transferring to the Court of Appeal, Fourth Circuit, for filing and consideration as a new writ application seeking review of the district court’s March 7, 1988 denial of relator’s post conviction attack on his guilty plea conviction of attempted simple burglary in 303-246.